DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/05/2021 has been entered.
This office action is responsive to the amendment filed on 01/15/2021. As directed by the amendment: claims 1 and 14 have been amended and claim 6 has been cancelled. Thus, claims 1, 3-5, and 7-15 are presently pending in this application.

Response to Arguments
Applicant’s arguments, see pages 7-9, filed 01/15/2021, with respect to the rejection(s) of claim 1 under 35 U.S.C. 102 in view of Pah, 35 U.S.C. 102 in view of Russel, and 35 U.S.C. 103 in view of Cheng and Pah have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Morgan and Samuels.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
“configuration to close a distal end opening of the body portion” in claim 5; this recitation uses the generic placeholder “configuration” coupled with the functional language “to close a distal end opening of the body portion”; for examination purposes the configuration is being interpreted as using a closure string as described in paragraphs 0039-0040, 0043, and 0045 in the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites “a configuration to close a distal end opening of the body portion” in line 2. Claim 1 already recites “a string member configured to contract the body portion of the filter” in line 8. It is unclear whether the configuration to close a distal end opening of the body portion recited in claim 5 is the same as or different from the string member configured to contract the body portion of the filter recited in claim 1. Therefore, the claim is rendered indefinite. For examination purposes, the examiner is interpreting the claim limitation such that the string member recited in claim 1 is the same as the configuration recited in claim 5. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 3, 5, 7, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan (PG Pub US 2014/0371781 A1) in view of Samuels (Patent No. US 5,947,995 A), hereinafter Morgan and Samuels.
	Regarding claim 1, Morgan discloses (fig. 18B)
	An infarction prevention device comprising a filter 216 to be placed inside a blood vessel (see ¶ 0006-0007 and 0048), wherein the filter 216 comprises:
	a connection portion 217 having a base end 218 to be connected to a placing member 222 configured to place the filter 216 inside the blood vessel (see ¶ 0097 and figs. 16A-16B; the base end and placing member are indirectly connected to each other via hubs 225 and 227);
	a body portion 219 having a cylindrical outer shape (see fig. 18B) and connected to a front end of the connection portion 217 (see ¶ 0103 and fig. 18B), wherein the body portion 219 is capable of expanding and contracting in a radial direction (see ¶ 0007, 0048, and 0104); and
	wherein at least one of the connection portion 217 and the body portion 219 comprises a capturing portion (the open inner space defined by filter 216 is considered the capturing portion) configured to capture a foreign substance included in blood inside the blood vessel such that the at least one of the connection portion 217 and the body portion 219 controls a flow of the foreign substance included in the blood inside the blood vessel (see ¶ 0007 and 0048; the cover membrane 269 permits fluid flow and enhanced filtering), and 
	wherein the capturing portion 219 is configured to capture the foreign substance generated at a site different from a site where the filter is to be placed.

	Morgan does not disclose a string member configured to contract the body portion of the filter placed inside the blood vessel in a direction away from an inner wall of the blood vessel.
	However, Samuels, in the same field of endeavor, teaches (figs. 5-6) a string member 152 configured to contract the filter 116 placed inside a blood vessel in a direction away from an inner wall of the blood vessel (see figs. 5-6 and col. 7 ln. 3-19).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Morgan to have a string member configured to contract the body portion of the filter placed inside the blood vessel in a direction away from an inner wall of the blood vessel as taught by Samuels, for the purpose of capturing and entrapping clots within the filter and subsequently removing the clots from the patient’s body (see Samuels: col. 7 ln. 3-19).

Regarding claim 3, modified Morgan discloses the claimed invention substantially as claimed, as set forth above in claim 1. Morgan further discloses wherein the connection portion 217 and the body portion 219 comprise the capturing portion having pores that allow passage of the blood (see ¶ 0048, 0077, and 0099; the cover membrane 269 permits fluid flow and enhanced filtering).

Regarding claim 5, modified Morgan discloses the claimed invention substantially as claimed, as set forth above in claim 1. Morgan further discloses a distal end opening of the body portion 219 (see fig. 18B) being provided to be positioned on a central side of the blood vessel when the filter is placed inside the blood vessel (see ¶ 0099; the upstream side of the blood vessel is considered the central side of the blood vessel and since the distal end of the device is also the upstream side of the device, the distal end opening, which is on the upstream side of the device, is positioned on the central side of the blood vessel). Modified Morgan teaches a configuration to close the distal end opening of the body portion. Morgan teaches the body portion 219 and is modified by Samuels to teach a configuration to close the distal end opening of the body potion. Samuels teaches a string member 152 configured to contract the body portion of the filter (see figs. 5-6).

Regarding claim 7, modified Morgan discloses the claimed invention substantially as claimed, as set forth above in claim 1. Morgan further discloses wherein the filter 216 is configured to be placed inside the blood vessel (see ¶ 0007) when treating another blood vessel. The language “placing the filter…inside the blood vessel and…treating another blood 

Regarding claims 14-15, modified Morgan discloses the claimed invention substantially as claimed, as set forth above in claim 1. Morgan further discloses (fig. 18B) a tip 26/226 located upstream of a distal end of the body portion 219 in a state in which the filter 216 is placed inside the blood vessel (the filter is in the expanded configuration which is the configuration when the filter is placed inside the blood vessel); and a guide tube 214 having a distal end to which the tip 26/226 is attached (see fig. 18B). Morgan does not disclose wherein the string member is a closure string configured to close a distal end opening of the body portion; and wherein the guide tube comprises an opening located upstream of the distal end of the body portion in the state in which the filter is placed inside the blood vessel, the closure string being inserted into the opening of the guide tube, and wherein the closure string is configured to contract, when the closure string is pulled into the opening of the guide tube, the body portion of the filter placed inside the blood vessel in a direction away from an inner wall of the blood vessel.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify modified Morgan to have the string member is a closure string configured to close a distal end opening of the body portion; and wherein the guide tube comprises an opening located upstream of the distal end of the body portion in the state in which the filter is placed inside the blood vessel, the closure string being inserted into the opening of the guide tube, and wherein the closure string is configured to contract, when the closure string is pulled into the opening of the guide tube, the body portion of the filter placed inside the blood vessel in a direction away from an inner wall of the blood vessel, as taught by Samuels, for the purpose of capturing and entrapping clots within the filter and subsequently removing the clots from the patient’s body (see Samuels: col. 7 ln. 3-19).

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan in view of Samuels as applied to claim 1 above, and further in view of Galdonik et al. (PG Pub US 2016/0030153 A1), hereinafter Galdonik.
Regarding claim 8, modified Morgan discloses the claimed invention substantially as claimed, as set forth above in claim 1. Morgan further discloses a treatment method comprising placing the filter 216 of the infarction prevention device according to claim 1 inside the blood vessel (see ¶ 0007). Modified Morgan does not teach after the placing the filter, treating another blood vessel different from the blood vessel using an intravascular treatment tool. 
However, Galdonik, in the same field of endeavor, teaches similar treatment method comprising after placing a filter 612 inside a blood vessel 114, treating another blood vessel 110 different from the blood vessel 114 using an intravascular tool 610 (see figs 13A-13D and ¶ 0139).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify modified Morgan to have after the placing the filter, treating another blood vessel different from the blood vessel using an intravascular treatment tool as taught by Galdonik, for the purpose of filtering flow into two separate vessels at the same time (see Galdonik: abstract and ¶ 0138).

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan in view of Samuels as applied to claim 1 above, and further in view of Colgan et al. (PG Pub US 2012/0271408 A1), hereinafter Colgan.
Regarding claims 9-10, modified Morgan discloses the claimed invention substantially as claimed, as set forth above in claim 1. Morgan further discloses (fig. 18B) a tip 26/226 located upstream of a distal end of the body portion 219 in a state in which the filter 216 is placed inside the blood vessel (see fig. 18B, the filter is in the expanded configuration which is the 
However, Colgan, in the same field of endeavor, teaches (figs. 17A-17C) a similar delivery device comprising a tip that contacts a distal end of the sheath tube 300 in the delivery configuration (see annotated fig. 17A below); and wherein the tip is configured such that a base end of the tip contacts the distal end of the sheath tube 300 (see annotated fig. 17A below).

    PNG
    media_image1.png
    238
    833
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify modified Morgan to have a tip configured such that, in a state in which the filter is stored inside the sheath tube, the tip contacts a distal end of the sheath tube; and wherein the tip is configured such that a base end of the tip contacts the distal end of the sheath tube as taught by Colgan, for the purpose of securely storing the filter in its contracted state within the sheath tube and reducing the chance of accidentally releasing the filter before it is ready to be release.

Regarding claims 11-12, modified Morgan discloses the claimed invention substantially as claimed, as set forth above in claim 9. Morgan further discloses the outer diameter of the tip 26/226 gradually decreases toward a distal end of the tip 26/226 (see fig. 18B, the distal end of the tip is narrower than the proximal end of the tip). Modified Morgan does not teach an outer diameter of the tip at a base end of the tip that is substantially equal to an inner diameter of the sheath tube.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of modified Morgan to have an outer diameter of the tip at a base end of the tip that is substantially equal to an inner diameter of the sheath tube since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform different than the prior art device, the claimed device was not patentable distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of modified Morgan would not operate differently with the claimed diameter and since the base end of the tip is intended to contact the distal end of the sheath tube, the device would function appropriately having the claimed diameter. Further, applicant places no criticality on the diameter claimed, indicating simply that the claimed diameter is “substantially” equal (see instant specification ¶ 0017).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan in view of Samuels and Colgan as applied to claim 9 above, and further in view of Swainston et al. (PG Pub US 2004/0220612 A1), hereinafter Swainston.
Regarding claim 13, modified Morgan discloses the claimed invention substantially as claimed, as set forth above in claim 9. Modified Morgan does not teach the tip is made of synthetic resin.
However Swainston, in the same field of endeavor, teaches a tip 230 made of synthetic resin (see ¶ 0125 and figs. 9, 11, and 12).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify modified Morgan to have the tip made of synthetic resin, as taught by Swainston, for the purpose of the tip a suitable hardness and flexibility which enhances the maneuverability of the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS AMECHI whose telephone number is (571)270-7267.  The examiner can normally be reached on Monday-Friday 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.D.A./Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771